Exhibit 10.24

DIGITAL MUSIC DOWNLOAD SALES AGREEMENT

This Agreement is by and between “ITUNES” and “COMPANY”, as each is identified
on the attached Cover Sheet, and is entered into as of the Effective Date (as
defined herein).

WHEREAS, ITUNES desires to sell permanent downloads of COMPANY’S sound
recordings and (pursuant to Exhibit D hereof) music videos;

WHEREAS, COMPANY is willing to allow the sale of permanent downloads of
COMPANY’S sound recordings and (pursuant to Exhibit D hereof) music videos in
exchange for ITUNES’ obligations herein;

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ITUNES and COMPANY (each a “Party” and
collectively, “Parties”) hereby agree as follows:

 

  1. Definitions.

The following terms shall have the following meanings for purposes of this
Agreement:

 

  (a) “Content File” means each digital file containing COMPANY Content,
applicable Artwork (if any), parental advisory notices (if any), copyright
notices (if any), and associated metadata (e.g., artist name, track or video
title, track or video title version (if applicable), territories cleared for
sale, copyright notice, ISRC, UPC and corresponding album title (if applicable)
and editorial content data (if any)).

 

  (b) “Content Usage Rules” means the usage rules applicable to COMPANY Content
in the form of eMasters available on the Online Store that specify the terms
under which an eMaster may be used, as set forth in Exhibit A attached hereto,
and which may be modified by ITUNES from time to time, subject to prior written
approval by COMPANY (such approval or disapproval not to be unreasonably
delayed) in the event of a material change to such usage rules.

 

  (c) “Security Solution” means the proprietary Apple content protection system
marketed as Fairplay, in effect as of the Effective Date used to protect
eMasters sold on the Online Store pursuant to this Agreement, which content
protection system shall be no less protective than the protection system used to
protect similar third party content sold on the Online Store, and which may be
modified by ITUNES from time to time, subject to prior written approval by
COMPANY (such approval not to be unreasonably withheld, delayed or conditioned)
in the event of a material change to such content protection system such that
eMasters are being protected less than before.

 

  (d)

“eMaster” or “eMasters” means copies of COMPANY Content in digital form suitable
for

 

1 of 22

 



--------------------------------------------------------------------------------

exploitation on the Online Store, in the Format and having the Security
Solution, which ITUNES may sell on the Online Store pursuant to the terms and
conditions of this Agreement.

 

  (e) “Format” or “Formatting” means the digital format for content set forth in
Exhibit C-1 attached hereto or the process of converting content into eMasters.

 

  (f) “Non-Transfer Device” means a device, such as an iPod or a cell phone,
having the Security Solution, which can receive eMasters by any means for their
storage and/or playback via proprietary Apple software, but which cannot
transfer eMasters with their content rights keys to any other device.

 

  (g) “Transfer Device” means a device, such as a computer, having the Security
Solution, which can receive eMasters by any means for their storage and/or
playback via proprietary Apple software, transfer eMasters with their content
rights keys to any Non-Transfer Device or Transfer Device and/or burn audio-only
eMasters as an audio CD.

 

  (h) “Fulfillment Activities” means sales activities relating to the sale and
delivery of eMasters, provided by COMPANY, pursuant to the terms and conditions
of this Agreement.

 

  (i) “Prior Existing Agreement” means any DIGITAL MUSIC DOWNLOAD SALES
AGREEMENT or DIGITAL VIDEO DOWNLOAD SALES AGREEMENT by and between COMPANY and
ITUNES (or an ITUNES affiliate) with an effective date earlier than the
Signature Date that remains in effect as of the Signature Date.

 

  (j) “Effective Date” means the later of (i) the Signature Date or (ii) the day
after the expiration date of the earliest Prior Existing Agreement the territory
of which covers all or part of the Territory of this Agreement (if any). If
subsection (ii) applies, then this Agreement shall be deemed a “Renewal” for
purposes of defining its Term.

 

  (k) “Term” means the period beginning on the Effective Date, and ending on the
earlier of (i) the first day of the calendar quarter following the third
anniversary of the Signature Date, or (ii) the same day as the expiration date
of the earliest Prior Existing Agreement (if any); provided that, if this
Agreement is a Renewal, then its Term shall end on the day before the third
anniversary of the Effective Date. The Term shall automatically renew for
additional, successive three-year periods unless either Party provides written
notice to the other Party of its intent to terminate this Agreement at least
ninety (90) days prior to the expiration of the then-effective Term.

 

  (l)

“Territory” means the United States, its territories and possessions
(collectively, “United States”), and Canada, its territories, and provinces,
including Alberta, British Columbia, Manitoba, New Brunswick, Newfoundland and
Labrador, Northwest Territories, Nova Scotia, Nunavut, Ontario,

 

2 of 22



--------------------------------------------------------------------------------

 

Prince Edward Island, Quebec, Saskatchewan and Yukon (collectively, “Canada”).

 

  (m) “Online Store” means an electronic store and its storefronts branded, and
owned and/or controlled by ITUNES or an affiliate of ITUNES.

 

  (n) “COMPANY Content” means sound recordings owned or controlled by COMPANY
and in which COMPANY has cleared (as provided in Section 4 below) the necessary
rights to authorize electronic sales and sound recording performances by ITUNES
pursuant to the terms of this Agreement. All sound recordings that are provided
by or on behalf of COMPANY to ITUNES are deemed owned or controlled by COMPANY
and cleared by COMPANY as provided in Section 4 below.

 

  (o) “Artwork” means album cover artwork, screen shots and/or any other artwork
relating to COMPANY Content that COMPANY has cleared for use by ITUNES in
accordance with Section 2 below. All artwork that is provided by or on behalf of
COMPANY to ITUNES is deemed cleared by COMPANY.

 

2. Authorization.

 

  (a) Subject to the terms of this Agreement, COMPANY hereby appoints ITUNES as
a reseller of eMasters in the Territory. Accordingly, COMPANY hereby grants a
non-exclusive right to ITUNES, during the Term, to:

 

  i. reproduce and Format COMPANY Content delivered by COMPANY or by COMPANY’S
representative designated by COMPANY in writing into eMasters;

 

  ii. perform, exhibit and make available by streaming clips of the COMPANY
Content (“Clips”) to promote the sale of applicable eMasters on the Online Store
in accordance with Exhibit C-1;

 

  iii. promote, market, sell, distribute, perform and electronically fulfill and
deliver eMasters and associated metadata to purchasers via the Online Store;

 

  iv. reproduce, display, distribute and electronically fulfill and deliver
Artwork for personal use solely in conjunction with the applicable purchased
eMaster; and

 

  v. use COMPANY Content, Artwork and metadata as may be reasonably necessary or
desirable for ITUNES to exercise ITUNES’ rights under the terms of this
Agreement

 

  (b) ITUNES shall not be authorized to use COMPANY Content or Artwork in any
manner or form not expressly authorized herein, provided that ITUNES may modify
metadata as reasonably necessary to correct errors or to append sub-genres or
like information for artist and content categories.

 

3 of 22



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed to prevent COMPANY from marketing
or selling COMPANY Content or Artwork by any means.

 

  (c) 1TUNES shall not pledge, mortgage or otherwise encumber any part of the
COMPANY Content, eMasters, or Artwork.

 

  3. COMPANY Obligations.

 

  (a) Except for a special circumstance, such as an exclusive, limited-time,
one- off promotion for particular COMPANY Content, or for a reason beyond
COMPANY’S control (e.g., a third party contractual restriction), or as otherwise
agreed by the Parties, COMPANY (or a third party designated by COMPANY in
writing and approved by ITUNES) shall commence delivery of all existing COMPANY
Content as soon as reasonably possible following the Effective Date, and
prospectively during the Term, for just cleared COMPANY Content and new
releases, at least in time for ITUNES to begin selling eMasters the earlier of a
general release date, provided by COMPANY, or when any other distributor is
permitted to begin selling, or making commercially available, COMPANY Content in
any format.

 

  (b) Except as otherwise agreed by the Parties, COMPANY shall make all COMPANY
Content that COMPANY authorizes herein for sale on the Online Store available in
both a so-called “single” format and in a multi- track “album” format, ITUNES
may sell eMasters on the Online Store in the format that ITUNES believes most
favorably furthers the commercial purpose of this Agreement and otherwise in
accordance with ITUNES’ then- current Online Store business practices.

 

  (c) COMPANY shall deliver Content Files to ITUNES, at COMPANY’S expense, in
the Delivery Format and via the Delivery Method set forth in Exhibit C-1
attached hereto.

 

  4. Royalties.

 

  (a) United States: For uses of COMPANY Content authorized hereunder with
respect to sales in the United States, COMPANY shall be responsible for and
timely pay: (i) all record royalties to artists, producers, performers,
musicians and other record royalty participants for the manufacture, storage,
distribution and sale of eMasters, (ii) all reproduction and distribution (i.e.,
mechanical) royalties payable to composers, lyricists, authors and publishers of
compositions embodied in eMasters for the manufacture, storage, distribution and
sale of eMasters, (iii) all payments that may be required under collective
bargaining agreements applicable to COMPANY or third parties other than ITUNES,
and (iv) any other royalties, fees and/or sums payable with respect to the sound
recordings, Artwork, metadata and other materials provided by COMPANY and/or
ITUNES’ authorized use thereof hereunder.

 

  (b) Canada: For uses of COMPANY Content authorized hereunder with respect to
sales in Canada:

 

4 of 22



--------------------------------------------------------------------------------

  i COMPANY shall be responsible for and timely pay: (A) all record royalties to
artists, producers, performers, musicians and other record royalty participants
for the manufacture, storage, distribution and sale of eMasters, (B) all
payments that may be required under collective bargaining agreements applicable
to COMPANY or third parties other than ITUNES, and (C) any other royalties, fees
and/or sums payable with respect to the sound recordings, Artwork, metadata and
other materials provided by COMPANY and/or ITUNES’ authorized use thereof
hereunder.

 

  ii ITUNES shall be responsible for obtaining reproduction and distribution
(i.e., mechanical) rights, and song performance (i.e., communication to the
public) rights, from, and for making and making arrangements for payments,
royalties or sums payable to, composers, lyricists, authors and music publishers
as may be reasonably necessary for the commercial exploitation hereunder of the
compositions embodied in eMasters (“Author’s Rights”); provided, however, that
(notwithstanding any other provision in this Agreement) COMPANY shall deliver to
ITUNES for sale in Canada only COMPANY Content for which reproduction rights In
Canada may be cleared and paid through CMRRA-SODRAC, Inc. (hereafter, “CSI
Content”) and that ITUNES shall make payments related to reproduction rights in
any COMPANY Content only to CMRRA-SODRAC, Inc. and to no other party. COMPANY
understands and acknowledges that ITUNES shall have no obligations whatsoever
under this paragraph for any COMPANY Content that is not CSI Content (“non-CSI
Content”) and that all responsibility for rights clearances and payments related
to Authors’ Rights for any non-CSI Content delivered to ITUNES by COMPANY shall
rest with COMPANY. To the extent that COMPANY owns or controls any part of the
Authors’ Rights in any COMPANY Content, COMPANY shall not withhold such rights
in any way that could frustrate the purpose of this Agreement. The Parties
acknowledge that the wholesale prices set forth in Exhibit B-1 reflect a
deduction for Author’s Rights at the prevailing industry-wide royalty rates
(currently estimated at eight percent (8%) of retail price) and that, in the
event that higher or lower prevailing industry-wide royalty rates are
established (whether by a court or tribunal within the Territory or through
negotiations), then the wholesale prices set forth in Exhibit B-1 shall be
prospectively reduced or increased (as the case may be) using such established
industry-wide royalty rates.

 

  5. Wholesale Price.

ITUNES shall pay COMPANY for eMasters sold by ITUNES hereunder the applicable
wholesale prices set forth in Exhibit B-1, which wholesale prices shall remain
in effect throughout the Term (subject to Section 4(b)(ii), if applicable).
ITUNES shall provide notice (which may be by email) at least five (5) days prior
to an increase in the retail price of an eMaster in any format (e.g.,

 

5 of 22



--------------------------------------------------------------------------------

single-track, multi-track), and shall consider COMPANY’S views in relation to
such increase in price. For avoidance of doubt, ITUNES reserves the right to
determine the retail price in its sole discretion.

 

  6. ITUNES Obligations.

 

  (a) ITUNES shall condition sale and delivery of eMasters upon an end user’s
acknowledgement of terms of use for such eMasters (“Terms of Use”), which Terms
of Use shall be no less restrictive than the Content Usage Rules, and shall
state that the sale of eMasters does not transfer to purchaser any commercial or
promotional use rights in the eMasters.

 

  (b) Subject to Section 4, ITUNES shall be responsible for all costs associated
with ITUNES’ Fulfillment Activities.

 

  (c) If there is a change of circumstance during the Term as a result of which
COMPANY reasonably believes that it does not have, or no longer has, the rights
necessary to authorize ITUNES to use any COMPANY Content or Artwork as provided
for herein, or COMPANY reasonably believes that ITUNES’ continued sale of any
COMPANY Content or Artwork will substantially harm COMPANY’S relations, or
violates the terms of any of COMPANY’S agreements, with any applicable copyright
owner, artist, producer, director (in the case of audio-visual content) or
distributor, then COMPANY shall have the right to withdraw, upon written notice
to ITUNES’ designated representative, authorization for the sale of such COMPANY
Content or Artwork. Following ITUNES’ receipt of such written notice by COMPANY,
ITUNES shall cease to offer such COMPANY Content or Artwork for sale within
three (3) business days after ITUNES’ receipt of such notice of withdrawal, and
COMPANY shall use commercially reasonable efforts to clear such withdrawn
COMPANY Content or Artwork and shall promptly notify ITUNES if and when such
COMPANY Content or Artwork has been cleared and is again authorized for sale by
ITUNES through the Online Store. COMPANY shall not withdraw COMPANY Content or
Artwork if it is still being made available by COMPANY to any other on-line
digital distributor of COMPANY Content.

 

  (d) ITUNES reserves the right to pull-down, or not offer for sale, any COMPANY
Content or Artwork in the event a third party claims that ITUNES is not
authorized to sell or otherwise use such COMPANY Content or Artwork on the
Online Store, in which case COMPANY shall cooperate with ITUNES’ reasonable
requests towards handling such third party claim.

 

  7. Parental Advisory.

If COMPANY provides an appropriate parental advisory warning about a particular
eMaster in the Content File, ITUNES shall conspicuously display such parental
advisory when other information about such eMaster is displayed. COMPANY shall
be responsible for determining parental advisory warning status.

 

6 of 22



--------------------------------------------------------------------------------

  8. Payment and Reports.

 

  (a) ITUNES shall remit payment to COMPANY for the sale of eMasters in
accordance with the following: (i) the “sale” of each eMaster shall occur when
such eMaster is successfully delivered by [TUNES to an end user; (ii) payments
shall accrue at the time that such eMaster is sold; and (iii) for each eMaster
sold, ITUNES shall pay to COMPANY an amount equal to the wholesale price for the
applicable eMaster (collectively “eMaster Proceeds”).

 

  (b) ITUNES shall pay eMaster Proceeds to COMPANY in the amount set forth in a
[***] sales report reflecting all sales of eMasters and corresponding eMaster
Proceeds for the particular [***] period (“Sales Report”) and in accordance with
ITUNES standard business practices after the end of each [***] period during the
Term. ITUNES will make each Sales Report available to COMPANY via the
proprietary LabelConnect site (free access to which is provided by ITUNES to
COMPANY during the Term pursuant to applicable terms and conditions) and will
notify COMPANY via email when each Sales Report is available. ITUNES may modify
the foregoing process in its reasonable discretion upon [***] written notice,
For avoidance of doubt, eMaster Proceeds shall constitute COMPANY’S full
consideration hereunder.

 

  (c) ITUNES may withhold any taxes, duties, charges or levies on payments by
ITUNES to COMPANY pursuant to this Agreement as may be required by applicable
law, rule or regulation. ITUNES shall remit any such withheld taxes, duties,
charges or levies to the appropriate tax authority. Despite the foregoing,
provided COMPANY has fully satisfied all requirements to document its
eligibility for a lower or zero rate of withholding tax, including, without
limitation, providing ITUNES with a valid Certificate of Residency, ITUNES shall
withhold based on the lower withholding tax rate, or, if applicable, shall not
withhold.

 

  (d) Payments made by ITUNES to COMPANY hereunder shall be by electronic funds
transfer (“EFT”), and COMPANY shall be responsible for any of COMPANY’S bank
transaction costs or fees arising from such payment COMPANY shall provide ITUNES
with COMPANY’S banking information reasonably necessary to effect payment (on a
form to be provided to COMPANY by ITUNES), including but not limited to:

 

  i. Bank Name

 

  ii. Account Name

 

  iii. Account Number

 

  iv. Routing Number

 

  v. Royalty Accounting Contact: (Name, Address, Email, Fax, Tel.)

 

7 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

  9. Names and Likenesses: Promotional Use and Opportunities.

 

  (a) ITUNES may use the names and authorized likenesses of, and biographical
material concerning, any eMaster artists, bands, producers, directors (in the
case of audio-visual content) and/or songwriters (each, a “Talent”), as well as
track title and/or album name, and Artwork, in any ITUNES marketing materials
for the sale, promotion and advertising of the applicable eMaster which is
offered for sale on the Online Store under the terms of this Agreement (e.g., an
artist or band name and likeness may be used in an informational fashion, such
as textual displays or other informational passages, to identify and represent
authorship, production credits, and performances of the applicable artist or
band in connection with the authorized exploitation of applicable eMasters).
Further written approval of COMPANY shall be required if any Talent’s name or
likeness is otherwise used as an endorsement of ITUNES, the Online Store, or
other products.

 

  (b) ITUNES shall have the unrestricted right to market, promote and advertise
the Online Store and content available for purchase on the Online Store as it
determines in its discretion. Without limiting the foregoing, ITUNES shall have
the right to determine which content, irrespective of any particular record
company, label or other content provider affiliation, would best further the
commercial purpose of the Online Store, and to promote such content more than
others.

 

  10. Copyright Notices: Ownership.

 

  (a) COMPANY may provide a copyright notice (which shall be not more than 21
characters in length) for applicable COMPANY Content and associated Artwork in
the Content File, in which case ITUNES shall include such copyright notice in a
manner that can be viewed prior to purchase of such eMaster. ITUNES shall not
knowingly defeat, impair or alter any watermark in COMPANY Content, including
any related Artwork or materials delivered by COMPANY hereunder.

 

  (b) As between the Parties, all right, title and interest in and to (i) the
COMPANY Content, (ii) the eMasters, excluding the Security Solution, (iii) the
Clips, (iv) all copyrights and equivalent rights embodied therein, and (v) all
materials furnished by COMPANY, except as to any rights of ITUNES (whether
pre-existing or under this Agreement), shall remain the property of COMPANY, it
being understood that under no circumstances shall ITUNES have any lesser rights
than it would have as a member of the public.

 

  11. Press Release.

Without limiting the provisions of Section 16, COMPANY shall not make or issue
any public statement or press release regarding this Agreement or its subject
matter without prior written approval from ITUNES.

 

8 of 22



--------------------------------------------------------------------------------

  12. Data Protection.

 

  (a) ITUNES shall use the Security Solution, which shall be no less protective
of COMPANY Content than any other security solution provided by ITUNES for any
other sound recordings on the Online Store. If the Security Solution is
compromised such that eMasters have been unencrypted and are being widely used
without restriction, having an adverse material effect on the commercial intent
of this Agreement [***]. The foregoing shall constitute ITUNES’ sole obligation
and COMPANY’S sole remedy from ITUNES in the event of such a security breach.

 

  (b) Despite anything to the contrary, in the event that ITUNES receives notice
of a security breach of the servers or network components that store COMPANY
Content or Artwork on the Online Store such that unauthorized access to COMPANY
Content or Artwork becomes available via the Online Store [***] which shall be
ITUNES’ sole obligation and COMPANY’S sole remedy from ITUNES in the event of
such a security breach.

 

  (c) COMPANY Content in ITUNES’ control or possession shall reside on one or
more network servers, workstations or equivalent devices owned or controlled by
ITUNES or its contractors, each of which shall be secured with restricted
access.

 

  13. Record-Keeping and Audit

 

  (a) ITUNES shall maintain and keep complete and accurate books and records
concerning the amounts payable to COMPANY arising from transactions relating to
ITUNES’ sale of [***].

 

  (b)

Upon reasonable advance written notice [***], during the Term and for [***]
thereafter (the “Audit Period”), COMPANY, at COMPANY’S sole expense, may appoint
an independent certified public accountant not then engaged in any audit of
ITUNES or COMPANY to audit applicable books and records of ITUNES at ITUNES’
principal place of business in the Territory for the sole purpose of verifying
the amounts due from ITUNES to COMPANY hereunder. Such audit shall take place
during regular business hours, and shall not occur more than once during any
twelve (12) month period. The certified public accountant shall not be engaged
on a contingency-fee basis and must sign

 

9 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

 

and deliver to ITUNES a confidentiality agreement in a form acceptable to ITUNES
that protects ITUNES’ confidential information no less than the terms of this
Agreement and no less than COMPANY protects its own similar information. COMPANY
may audit information contained in a particular statement only once, and no
audit shall be allowed or conducted for a period spanning less than six
(6) months.

 

  (c) COMPANY shall be deemed to have consented to all accountings rendered by
ITUNES hereunder, and said accountings shall be binding upon COMPANY and shall
not be subject to any objection by COMPANY for any reason unless specific
objections are provided to ITUNES in writing during the Audit Period. COMPANY
agrees that ITUNES’ books and records contain “Confidential Information” (as
defined below).

 

  14. Termination and Effect of Termination.

 

  (a) Either Party shall have the right to terminate this Agreement prior to the
expiration of the Term in the event that the other Party (i) becomes insolvent,
(ii) files a petition in bankruptcy, (iii) makes an assignment for the benefit
of creditors, or (iv) breaches any material representation, obligation or
covenant contained herein, unless such breach is cured prospectively, no later
than thirty (30) days from the date of receipt of notice of such breach, or if
not able to be so cured, then resolved to the other Party’s satisfaction, not to
be unreasonably withheld.

 

  (b) Sections 1, 4, 6b, 8, 10b, 11, 13, 14, 15, 16, 17, and 18 shall remain in
full force and effect following the expiration or earlier termination of this
Agreement. The expiration or earlier termination of this Agreement shall not
relieve COMPANY or ITUNES of its respective obligations to make any payments
with respect to the sale of eMasters in the periods prior to such expiration or
termination (and the associated accounting) in accordance with this Agreement.

 

  (c) Upon the expiration or earlier termination of this Agreement, all COMPANY
Content, eMasters, Clips, and Artwork in ITUNES’ possession or control shall be
promptly deleted or destroyed, excluding any archival copies maintained in
accordance with ITUNES’ standard business practices or required to be maintained
by applicable law, rule or regulation.

 

  15. Indemnification and Limitation of Liability.

 

  (a)

ITUNES will indemnify and hold harmless, and upon COMPANY’S request, defend,
COMPANY and its affiliates (and their respective directors, officers and
employees) from and against any and all losses, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and costs) arising out of a claim
by a third party by reason of: (i) any use by ITUNES of the COMPANY Content or
Artwork in breach of this Agreement; (ii) a breach of any warranty,
representation, covenant or obligation of ITUNES under this Agreement; or
(iii) any claim that the technology used by ITUNES in the Fulfillment Activities
infringes the intellectual property rights of another

 

10 of 22



--------------------------------------------------------------------------------

 

party. ITUNES will reimburse COMPANY and its affiliates on demand for any
payments actually made in resolution of any liability or claim that is subject
to indemnification under this Section 15, provided that COMPANY obtains ITUNES’
written consent prior to making such payments. COMPANY shall promptly notify
ITUNES of any such claim, and ITUNES may assume control of the defense or
settlement of such claim. COMPANY shall have the right, at its expense, to
participate in the defense thereof under ITUNES’ direction.

 

  (b) COMPANY will indemnify and hold harmless, and upon ITUNES’ request,
defend, ITUNES and its affiliates and contractors (and their respective
directors, officers and employees) from and against any and all losses,
liabilities, damages, costs or expenses (including reasonable attorneys’ fees
and costs) arising out of a claim by a third party by reason of: (i) a breach of
any warranty, representation, covenant or obligation of COMPANY under this
Agreement; or (ii) excluding the rights that ITUNES is responsible for under
Section 4(b)(ii) (if applicable), any claim that any COMPANY Content, Artwork,
metadata or any other materials provided or authorized by or on behalf of
COMPANY hereunder or ITUNES’ use thereof violates or infringes the rights of
another party. COMPANY will reimburse ITUNES and its affiliates on demand for
any payments actually made in resolution of any liability or claim that is
subject to indemnification under this Section 15, provided that ITUNES obtains
COMPANY’S written consent prior to making such payments, ITUNES shall promptly
notify COMPANY of any such claim, and COMPANY may assume control of the defense
or settlement of such claim. ITUNES shall have the right, at its expense, to
participate in the defense thereof under COMPANY’S direction,

 

  (c) EXCEPT PURSUANT TO AN EXPRESS INDEMNITY OBLIGATION, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING LOSS OF PROFITS OR PUNITIVE DAMAGES,
EVEN IF ADVISED OF THEIR POSSIBILITY.

 

  (d) NO WARRANTY OR TERM, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
CONDITION, QUALITY, DURABILITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE ONLINE STORE, THE SECURITY SOLUTION, OR ANY ELEMENTS
OF THE FOREGOING IS GIVEN TO, OR SHOULD BE ASSUMED BY, COMPANY, AND ANY SUCH
WARRANTIES AND TERMS ARE HEREBY EXCLUDED.

 

  16. Confidentiality.

Each Party acknowledges that by reason of this Agreement it may have access to
certain information and materials concerning the other Party’s business plans,
customers, technology and products that are confidential and of substantial
value to such Party, which value would be impaired if such information were
disclosed to third parties or used for purposes other than as expressly
permitted by this Agreement (referred to in this Agreement as

 

11 of 22



--------------------------------------------------------------------------------

“Confidential Information”). Each Party agrees to maintain any and all
Confidential Information received from the other, in confidence, and agrees not
to disclose or otherwise make available such Confidential Information to any
third party without the prior written consent of the disclosing Party. Each
Party agrees that Confidential Information shall be disclosed to its employees
and other personnel under its control and supervision for purposes of performing
under this Agreement solely on a need-to-know basis in furtherance of this
Agreement, and solely to those individuals who are bound by a written
non-disclosure agreement having terms no less restrictive than the
non-disclosure terms of this Section 16, unless required by law, or court or
governmental order. Confidential Information shall be deemed to include
(i) information marked confidential, if conveyed in writing, and
(ii) information identified orally as confidential, if conveyed orally.
Confidential Information shall not be deemed to include any information which
(a) is publicly known at the time of the disclosure, (b) becomes publicly known
other than by breach of the terms of this Section 16, (c) becomes known to the
receiving Party, without restriction, from a source free of any obligation of
confidentiality and without breach of this Section 16, or (d) is independently
developed by the receiving Party.

 

  17. Additional Representations and Warranties of the Parties.

 

  (a) Each Party represents and warrants that it has full authority to enter
into this Agreement, and to fully perform its obligations hereunder.

 

  (b) Each Party represents and warrants that it owns or controls the necessary
rights in order to make the grant of rights, licenses and permissions herein,
and that the exercise of such rights, licenses and permissions by the other
Party hereto shall not violate or infringe the rights of any third party.

 

  (c) Each Party represents and warrants that it shall not act in any manner
which conflicts or interferes with any existing commitment or obligation of such
Party, and that no agreement previously entered into by such Party will
interfere with such Party’s performance of its obligations under this Agreement.

 

  (d) Each Party represents and warrants that it shall perform in compliance
with any applicable laws, rules and regulations of any governmental authority.

 

  18. General Provisions.

 

  (a) No Agency or Joint Venture. The Parties agree and acknowledge that the
relationship between the Parties is that of independent contractors acting as
seller and purchaser. This Agreement shall not be deemed to create a partnership
or joint venture, and neither Party is the other’s agent, partner, employee, or
representative.

 

  (b)

Contractors. ITUNES may contract with third parties to provide Fulfillment
Activities on behalf of ITUNES, provided such third parties are subject to terms
no less restrictive than the terms ITUNES is subject to under this

 

12 of 22



--------------------------------------------------------------------------------

 

Agreement. ITUNES shall be responsible for the performance of such third parties
while under ITUNES’ control and supervision.

 

  (c) Entire Agreement, Modification, Waiver. This Agreement, including any
annexes, schedules and exhibits hereto, contains the entire understanding of the
Parties relating to the subject matter hereof, and supersedes all previous
agreements or arrangements between the Parties relating to the subject matter
hereof. This Agreement cannot be changed or modified except by a writing signed
by the Parties. A waiver by either Party of any term or condition of this
Agreement in any instance shall not be deemed or construed as a waiver of such
term or condition for the future, or of any subsequent breach thereof. If any
provision of this Agreement is determined by a court of competent jurisdiction
to be unenforceable, such determination shall not affect any other provision
hereof, and the unenforceable provision shall be replaced by an enforceable
provision that most closely meets the commercial intent of the Parties.

 

  (d) Binding on Successors. This Agreement shall be binding on the assigns,
heirs, executors, personal representatives, administrators, and successors
(whether through merger, operation of law, or otherwise) of the Parties. ITUNES
may assign or transfer any part of this Agreement to an affiliate of ITUNES
without COMPANY’S consent.

 

  (e) Notices. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to have been delivered and given for all purposes: (i) on the delivery date if
delivered personally to the Party to whom the same is directed or delivered;
(ii) upon delivery by confirmed-receipt facsimile to the appropriate number set
forth below (and, further, confirmation of receipt is made by telephone);
(iii) one (1) business day after deposit with a commercial overnight carrier,
with written verification of receipt; or (iv) five (5) business days after the
mailing date, whether or not actually received, if sent by certified mail,
return receipt requested, postage and charges prepaid, to the address of the
Party to whom the same is directed as set forth below (or such other address as
such other Party may supply by written notice duly given).

If to COMPANY, to the Senior Management contact specified by COMPANY on the
attached Cover Sheet, with a courtesy copy by email or facsimile, which copy
shall not constitute notice, to the Legal/Business Affairs contact specified by
COMPANY on the attached Cover Sheet.

If to ITUNES, to the Senior Management contact specified on the attached Cover
Sheet, with courtesy copies by email or facsimile, which copies shall not
constitute notice, to the Legal/Business Affairs contacts specified on the
attached Cover Sheet.

 

  (f)

Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State of California, without regard to principles of
conflict of laws. The Parties agree that any proceeding relating

 

13 of 22



--------------------------------------------------------------------------------

 

to this Agreement will take place in the No. District of California; and both
Parties hereby waive the right to object to that choice of law, personal
jurisdiction or venue.

 

  (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document

 

  (h) Remedies. To the extent permitted by applicable law, the rights and
remedies of the Parties provided under this Agreement are cumulative and in
addition to any other rights and remedies of the Parties at law or equity.

 

  (i) Headings. The titles used in this Agreement are for convenience only and
are not to be considered in construing or interpreting the Agreement.

 

  (j) No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their authorized successors and permitted assigns.
Nothing herein, express or implied, is intended to or shall confer upon any
person or entity, other than the Parties hereto and their authorized successors
and permitted assigns, any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

14 of 22



--------------------------------------------------------------------------------

  (k) Force Majeure, For the purposes of this Agreement, “Force Majeure” shall
mean any event which a Party hereto could not foresee, such as fire, flood, acts
of God or public enemy, Internet failures, earthquakes, governmental or court
order, national emergency, strikes or labor disputes, the effect of which it
could not reasonably prevent or predict and which renders impossible or
impractical the performance of contractual obligations either totally or in
part. The Party invoking a Force Majeure shall notify the other Party within
three (3) business days of its occurrence by accurately describing all the
circumstances of the situation involved and its effect upon the performance of
its contractual obligations. The taking place of a Force Majeure shall have the
effect of suspending the obligations of the Party which has invoked the
provisions of this Section to the extent such obligations are affected by the
Force Majeure. Contractual dates shall be extended for a period equal to the
duration of a Force Majeure. The cessation of a Force Majeure shall be
communicated by notice within three (3) business days of its occurrence by the
Party that invoked it.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized.

 

APPLE COMPUTER, INC,

   COMPANY      Digital Music Group Inc. (DMGI)      By:  

/s/ Mitchell Koulouris

By:

 

/s/ Eddy Cue

     Signature

Name:

  Eddy Cue    Name:   /s/ Mitchell Koulouris

Title:

  VP, Apps Division    Title:   CEO

Date:

  APR 02, 2007    Date:   2/14/2007

The later of the two dates above (if different) shall constitute the “Signature
Date.”

Please send TWO original signed copies to:

Apple Computer, Inc.

iTunes Music Store

1 Infinite Loop, MS 3-ITMS

Cupertino, CA 95014

 

15 of 22



--------------------------------------------------------------------------------

EXHIBIT A

Content Usage Rules

End users obtaining eMasters from ITUNES pursuant to the terms of this Agreement
may:

1. Burn audio-only single-track eMasters [***] to an audio CD as part of a
playlist.

2. Use eMasters in applications using QuickTime.

3. Store eMasters on up to five (5) Transfer Devices at the same time.

4. Subject to Paragraph 3. above, transfer eMasters to, and/or render from, a
Transfer Device or Non-Transfer Device,

5. Use eMasters solely for end user’s personal and non-commercial use.

 

16 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

EXHIBIT B-1

Schedule of Wholesale Prices – Audio

Sales in the United States shall be in United States dollars (US$). Sales in
Canada shall be in Canadian dollars (CDN$).

Single-Tracks

 

Wholesale Price

US$[***] excluding taxes per eMaster sold by ITUNES hereunder CDN$[***]
excluding taxes per eMaster sold by ITUNES hereunder

Multi-Track Albums

 

Album Tiers

  

Wholesale Price

[***]**   

US$[***]*


CDN$[***]*

[***]**   

US$[***]*


CDN$[***]*

[***]**   

US$[***]*


CDN$[***]*

[***]**   

US$[***]*


CDN$[***]*

[***]**   

US$[***]*


CDN$[***]*

[***]**   

US$[***]*


CDN$[***]*

Multi-CD Sets**    (Selected Album Tier Wholesale Price) x (# of CDs)*

--------------------------------------------------------------------------------

*

Notwithstanding anything to the contrary herein (including any album tier
designation pursuant hereto)[***].

**

COMPANY may select the [***] tier only for [***] tiers may be used solely for
[***]. In addition, the [***] tier may be used solely where the [***]

 

17 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

 

[***]. ITUNES may in its discretion waive, on a case-by-case basis, any of the
restrictions set forth in this paragraph.

For avoidance of doubt, COMPANY shall have the right to designate the album tier
(subject to any limitations regarding the use of such tier) for each multi-track
album of COMPANY Content delivered by COMPANY to ITUNES. In the event COMPANY
does not designate an album tier for a particular multi-track album, such
multi-track album shall be deemed designated [***] until such time as COMPANY
designates a different album tier. COMPANY may change the designated album tier
for a particular multi-track album [***] during the Term. ITUNES may in its
discretion make available additional multi-track album tiers during the Term.

 

18 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

EXHIBIT B-2

Schedule of Wholesale Prices – Videos

Sales in the United States shall be in United States dollars (US$). Sales in
Canada shall be in Canadian dollars (CDN$).

Single Videos

Wholesale Price

US$[***] excluding taxes per eMaster sold by ITUNES hereunder

CDN$[***] excluding taxes per eMaster sold by ITUNES hereunder

Other Products

If ITUNES at any time during the Term exercises its discretion under
Section 3(b) to accept additional product configurations, then ITUNES will make
available one or more wholesale price tiers for such additional products. If
multiple tiers are made available, COMPANY shall have the right to designate any
applicable tier for each product of COMPANY Content delivered by COMPANY to
ITUNES; provided that COMPANY may change the designated tier for a particular
product [***] during the Term. Notwithstanding anything to the contrary herein
(including any wholesale price tier made available by ITUNES or tier designation
by COMPANY), the wholesale price for any product [***]

 

19 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

EXHIBIT C-1: Audio

Clips

Clips may be [***]. If Clips are not provided by COMPANY, they may be created by
ITUNES from the [***] of the applicable eMaster.

Format / Formatting

ITUNES may convert COMPANY Content into eMasters [***] [***] for sale on the
Online Store under the terms of this Agreement [***] the sound quality and
integrity, attributable to such format or encoder, of COMPANY’S eMasters is
commensurate with the sound quality and integrity of third party eMasters that
are similarly made available for sale on and delivered from the Online Store.

Delivery Format

COMPANY shall deliver COMPANY Content to ITUNES in [***]

Delivery Method

COMPANY Content shall be delivered to ITUNES using either the proprietary iTunes
Producer software (access to which is provided by ITUNES to COMPANY during the
Term pursuant to applicable terms and conditions), a secure FTP site address
provided by ITUNES to COMPANY, rsync over SSH, or such other delivery means as
may be reasonably requested by ITUNES or mutually agreed between the Parties
from time to time. COMPANY acknowledges and agrees that use of iTunes Producer
requires certain Mac hardware and software (current required specifications,
which are subject to change as iTunes Producer is upgraded or otherwise, are
available on the LabelConnect site). All COMPANY Content will be delivered to a
server in California by means of telecommunications or via “load & leave” per
California regulation 1502. No tangible personal property will transfer to
ITUNES.

 

20 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

EXHIBIT C-2: Videos

Clips

Clips may be [***] or [***]. Clips may be created by ITUNES from the applicable
COMPANY Content.

Format / Formatting

ITUNES may convert COMPANY Content into eMasters and Format them for sale and
delivery from the Online Store as follows: [***]

Delivery Format

COMPANY shall deliver COMPANY Content to ITUNES (or a third party vendor
designated in writing by ITUNES) as follows: [***]

Delivery Method

COMPANY Content shall be delivered to ITUNES (or a third party vendor designated
in writing by ITUNES) as follows: [***]

 

21 of 22

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.



--------------------------------------------------------------------------------

EXHIBIT D: Music Videos

The following additional or modified terms and conditions shall apply to the
sale of permanent downloads of music videos under the Agreement. In all other
respects the terms and conditions of the Agreement shall apply equally to music
videos. Solely for purposes of this Exhibit D:

 

1. Section 1(m) shall state: “COMPANY Content” means music videos, including,
without limitation, audio and video files, owned or controlled by COMPANY and in
which COMPANY has cleared (as provided in Section 4 below) the necessary rights
to authorize electronic sales and audio-visual performances by ITUNES pursuant
to the terms of this Agreement. All music videos that are provided by or on
behalf of COMPANY to ITUNES are deemed owned or controlled by COMPANY and
cleared by COMPANY as provided in Section 4 below.

 

2. Section 3(b) shall state: COMPANY shall make all COMPANY Content that COMPANY
authorizes herein for sale on the Online Store available as single videos. From
time to time during the Term, ITUNES may in its discretion decide to accept
additional product configurations (e.g., multi-video albums) from COMPANY, in
which case COMPANY may, in its discretion, offer to make particular COMPANY
Content available for sale on the Online Store in such product configurations.

 

3. Section 4 shall state: COMPANY shall be responsible for: (i) obtaining all
rights of, and all waivers of any applicable moral or similar rights by,
artists, performers, writers, producers, directors, the composers, lyricists,
authors and/or publishers of any musical compositions embodied in COMPANY
Content (including their mechanical, i.e., reproduction and distribution,
rights), and any other third party rights holders necessary for ITUNES’
unencumbered sale, promotion, storage, distribution and other use as authorized
hereunder of COMPANY Content, Artwork, metadata and/or any other materials
provided to ITUNES by COMPANY; and (ii) making corresponding full and timely
payments of all royalties, residuals, participation payments, repeat fees and/or
other sums payable for such rights and/or waivers, and all payments that may be
required under any collective bargaining, union or guild agreements related to
the COMPANY Content or its exploitation or other use hereunder, including any
similar payments which are not now but hereafter become payable; provided,
however, that COMPANY shall not be responsible for obtaining or making payments
in relation to any public performance or communication to the public rights in
any musical compositions embodied in COMPANY Content (to the extent such rights
may be implicated, if at all, by ITUNES’ exploitation or other use of COMPANY
Content hereunder).

 

4. The following shall be added to Section 10(b): Upon written request ITUNES
shall provide a copy of each eMaster to COMPANY; provided, however, that COMPANY
may not use any such eMaster in any manner except for purposes of securing
ownership in copyright.

 

5. The words “sound recordings” in Section 12(a) shall be replaced by “music
videos.”

 

6. All references to Exhibits B-1 and C-1 shall instead be to Exhibits 8-2 and
C-2, respectively.

 

22 of 22